Citation Nr: 1452527	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-42 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Wife


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Board acknowledges that the RO reopened the hearing loss and tinnitus claims, and adjudicated the merits of the underlying service connection claims.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

In August 2014, the Veteran and his wife testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge (AVLJ), a transcript of which has been associated with the claims folder.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, which became final, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

2.  Evidence submitted since December 2007 is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision is final as to the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the favorable disposition of both claims, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran's claims for service connection for bilateral hearing loss and tinnitus have previously been denied, and the Veteran seeks to reopen these claims.

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran suffers from bilateral hearing loss and tinnitus, which he contends was caused by acoustic trauma in service.  His claims of entitlement to service connection for bilateral hearing loss and tinnitus were initially denied in a December 2007 rating decision on the basis that no relationship between the conditions and his in-service noise exposure had been shown.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The December 2007 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's December 2007 rating decision included the Veteran's service treatment and personnel records, VA treatment records showing a diagnosis of bilateral hearing loss and tinnitus, and a November 2007 VA audiological examination and opinion.  Based on this evidence, the RO concluded that the Veteran's current hearing loss and tinnitus was not related to acoustic trauma experienced by the Veteran while serving as a helicopter repairman in Vietnam.  

In April 2009, the Veteran requested that his claims for service connection for bilateral hearing loss and tinnitus be reopened.  Relevant additional evidence received since the RO's December 2007 rating decision included a private medical examination and opinion dated in March 2009, wherein the examiner noted progressively worsening bilateral hearing loss and tinnitus and opined that the Veteran's bilateral hearing loss and tinnitus are more than likely related to his noise exposure in service.  Additionally, the Veteran submitted a record of the awards and decorations that he received, including an Air Medal, an Expert Rifle Badge, and Army Commendation Medal, and an Aircraft Crewman Badge.  The Veteran also submitted a lay statement from his sister, wherein she noted that when he returned from active service, he often needed to have comments repeated.  Finally, both the Veteran and his wife provided testimony regarding continuity of the Veteran's hearing loss and tinnitus symptoms since he returned from Vietnam.

This evidence was not previously on file at the time of the RO's December 2007 rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of nexus, which is the reason that the claims were previously denied.  Accordingly, and particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted to reopen the service connection claims for bilateral hearing loss and tinnitus.  

Having reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus, the Board will proceed to adjudicate the claims on their merits.

III. Service Connection 

The Veteran contends that his bilateral hearing loss and tinnitus were incurred as a result of his exposure to loud noise from aircraft engines and gunfire during his active military service in Vietnam.  For the reasons that follow, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to service and concludes that service connection is warranted.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

Here, the Veteran has several diagnoses of bilateral hearing loss and tinnitus and the severity of his hearing loss in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See November 2007 VA audiological examination report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  The Veteran testified at the August 2014 travel board hearing that he experienced significant noise exposure while serving as a helicopter repairman in Vietnam.  He reported that he spent extensive periods of time around aircraft with their engines running.  He also reported that he served as a Huey UH1 crew chief where he operated an M-60 machine gun from the side of a helicopter.  The Veteran noted that there were times when the explosions and weapons fire in his vicinity would cause him to temporarily lose hearing and cause him to experience a loud buzzing and ringing sound in his ears.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Additionally, the Veteran's DD 214 and other personnel records reveal that he served as a helicopter repairman and aircraft turbine engine repairman, including one year of service in Vietnam, which further bolsters his lay statements.  In light of this evidence, the Veteran is found to have been exposed to excessive noise during his active military service, and, in giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  As a result, the second element of Shedden is satisfied as to both claims.

The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability.  The claims folder contains competing VA and private medical opinions that address this question.  

As an initial matter, the Board notes that the Veteran's service treatment records show normal hearing both at entrance and at separation from service and no complaints related to hearing loss or tinnitus.  However, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

At the August 2014 hearing, the Veteran testified that he has experienced tinnitus since Vietnam, but that he realized that the ringing and "screaming" in his ears was not normal about 20 years ago.  The Veteran's wife testified that she started dating the Veteran very soon after he returned from Vietnam.  She stated that when the Veteran returned from Vietnam, she noticed that the volume on the television was always extremely loud and that the Veteran had trouble following conversations.  The Veteran's sister submitted a statement indicating that the Veteran appeared to have normal hearing before he joined the service, but that when he returned, he needed to have comments and conversation repeated.  The Board finds these assertions concerning in-service noise exposure, hearing loss, and tinnitus as well as continuity of such symptomatology since service to be competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the witness's demeanor when testifying at a hearing).    

Turning to the competing nexus opinions, a November 2007 VA audiological examination includes an opinion that the Veteran's current hearing loss and tinnitus did not result from acoustic trauma during military service because the service medical records documented normal auditory thresholds at separation.  The examiner noted that the Veteran was exposed to helicopters, machine guns, and turbine engines without hearing protection while in service, and stated that the Veteran had post-service occupational exposure to machinery, hammering, and industrial equipment.  As for the Veteran's tinnitus, the examiner noted that it "started about 20 years ago, no specific onset or trigger."  The examiner concluded that occupational noise exposure may be the cause of the Veteran's hearing loss and tinnitus.

The Veteran also underwent a private audiological examination in March 2009.  The private examiner reviewed the Veteran's military record and examined the Veteran.  The examiner opined that, based on the Veteran's history and the audiogram results, his bilateral hearing loss and tinnitus are "more than likely related to noise exposure incurred while he was in the armed forces."

The Board finds that the positive and the negative opinions put the evidence in equipoise as to whether the Veteran's hearing loss and tinnitus are related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the recognition of in-service noise exposure, current findings of bilateral hearing loss and tinnitus, the March 2009 private nexus opinion, and the credible lay assertions of record, the Board finds that bilateral hearing loss and tinnitus are causally related to noise exposure during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is reopened and granted.

Entitlement to service connection for tinnitus is reopened and granted.



____________________________________________
T. MAINELLI
      Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


